Exhibit 10.16
JACK IN THE BOX INC.
2004 STOCK INCENTIVE PLAN
INDEX TO 2004 STOCK INCENTIVE PLAN

         
1. Establishment, Purpose and Term of Plan
    3  
1.1 Establishment
    3  
1.2 Purpose
    3  
1.3 Term of Plan
    3  
 
       
2. Definitions and Construction
    3  
2.1 Definitions
    3  
2.2 Construction
    6  
 
       
3. Administration
    6  
3.1 Administration by the Committee
    6  
3.2 Authority of Officers
    6  
3.3 Powers of the Committee
    6  
3.4 Administration with Respect to Insiders
    7  
3.5 Committee Complying with Section 162(m)
    7  
3.6 No Repricing
    7  
3.7 Indemnification
    7  
 
       
4. Shares Subject to Plan
    8  
4.1 Maximum Number of Shares Issuable
    8  
4.2 Adjustments for Changes in Capital Structure
    8  
 
       
5. Eligibility and Award Limitations
    8  
5.1 Persons Eligible for Incentive Stock Options
    8  
5.2 Persons Eligible for Other Awards
    8  
5.3 Fair Market Value Limitation on Incentive Stock Options
    9  
5.4 Award Limits
    9  
5.5 Performance Awards
    9  
 
       
6. Terms and Conditions of Options
    10  
6.1 Exercise Price
    10  
6.2 Exercisability and Term of Options
    10  
6.3 Payment of Exercise Price
    10  
6.4 Effect of Termination of Service
    11  
6.5 Transferability of Options
    11  
 
       
7. Terms and Conditions of Stock Appreciation Rights
    11  
7.1 Types of SARs Authorized
    11  
7.2 Exercise Price
    11  
7.3 Exercisability and Term of SARs
    11  
7.4 Exercise of SARs
    12  
7.5 Deemed Exercise of SARs
    12  
7.6 Effect of Termination of Service
    12  
7.7 Nontransferability of SARs
    12  
 
       
8. Terms and Conditions of Restricted Stock Awards
    12  
8.1 Purchase Price
    13  
8.2 Purchase Period
    13  
8.3 Payment of Purchase Price
    13  
8.4 Vesting and Restrictions on Transfer
    13  
8.5 Voting Rights; Dividends
    13  
8.6 Effect of Termination of Service
    13  
8.7 Nontransferability of Restricted Stock Award Rights
    13  

1



--------------------------------------------------------------------------------



 



         
9. Terms and Conditions of Performance Awards
    13  
9.1 Initial Value of Performance Shares and Performance Units
    14  
9.2 Establishment of Performance Goals and Performance Period
    14  
9.3 Measurement of Performance Goals
    14  
9.4 Determination of Final Value of Performance Awards
    15  
9.5 Dividend Equivalents
    15  
9.6 Payment in Settlement of Performance Awards
    15  
9.7 Restrictions Applicable to Payment in Shares
    15  
9.8 Effect of Termination of Service
    16  
9.9 Nontransferability of Performance Awards
    16  
 
       
10. Standard Forms of Award Agreement
    16  
10.1 Award Agreements
    16  
10.2 Authority to Vary Terms
    16  
 
       
11. Change in Control
    16  
11.1 Definitions
    16  
11.2 Effect of Change in Control on Options
    17  
11.3 Effect of Change in Control on SARs
    17  
11.4 Effect of Change in Control on Restricted Stock Awards
    17  
11.5 Effect of Change in Control on Performance Awards
    17  
 
       
12. Compliance with Securities Law
    18  
 
       
13. Tax Withholding
    18  
13.1 Tax Withholding in General
    18  
13.2 Withholding in Shares
    18  
 
       
14. Termination or Amendment of Plan
    18  
 
       
15. Miscellaneous Provisions
    18  
15.1 Provision of Information
    18  
15.2 Rights as Employee, Consultant or Director
    19  
15.3 Rights as a Stockholder
    19  
15.4 409A Compliance
    19  
15.5 Beneficiary Designation
    19  
15.6 Unfunded Obligation
    19  

2



--------------------------------------------------------------------------------



 



JACK IN THE BOX INC.
2004 STOCK INCENTIVE PLAN
Amended and Restated Effective May 4, 2010
1. Establishment, Purpose and Term of Plan.
     1.1 Establishment. Jack in the Box Inc., a Delaware corporation (the
“Company”), hereby establishes the Jack in the Box 2004 Stock Incentive Plan
(the “Plan”) effective as of February 13, 2004, the date of its approval by the
stockholders of the Company (the “Effective Date”), as amended and restated
effective May 4, 2010.
     1.2 Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Indexed Options, Stock
Appreciation Rights, Restricted Stock Purchase Rights, Restricted Stock Bonuses,
Restricted Stock Units, Performance Shares and Performance Units.
     1.3 Term of Plan. The Plan shall continue in effect until the earlier of
its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, all Awards shall be granted, if at
all, within ten (10) years from the Effective Date.
2. Definitions and Construction.
     2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
          (a) “Award” means any Option, Indexed Option, Stock Appreciation
Right, Restricted Stock Purchase Right, Restricted Stock Bonus, Restricted Stock
Unit, Performance Share or Performance Unit granted under the Plan.
          (b) “Award Agreement” means a written agreement between the Company
and a Participant setting forth the terms, conditions and restrictions of the
Award granted to the Participant. An Award Agreement may be an “Option
Agreement,” an “Indexed Option Agreement,” a “SAR Agreement,” a “Restricted
Stock Purchase Agreement,” a “Restricted Stock Bonus Agreement,” a “Restricted
Stock Unit Agreement,” a “Performance Share Agreement,” or a “Performance Unit
Agreement.”
          (c) “Board” means the Board of Directors of the Company.
          (d) “Code” means the Internal Revenue Code of 1986, as amended, and
any applicable regulations promulgated thereunder.
          (e) “Committee” means the Compensation Committee or other committee of
the Board duly appointed to administer the Plan and having such powers as shall
be specified by the Board. If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers.
          (f) “Company” means Jack in the Box Inc., a Delaware corporation, or
any successor corporation thereto.
          (g) “Consultant” means a person engaged to provide consulting or
advisory services (other than as an Employee or a Director) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company

3



--------------------------------------------------------------------------------



 



from offering or selling securities to such person pursuant to the Plan in
reliance on registration on a Form S-8 Registration Statement under the
Securities Act.
          (h) “Director” means a member of the Board or of the board of
directors of any other Participating Company.
          (i) “Disability” means the inability of the Participant, in the
opinion of a qualified physician acceptable to the Company, to perform the major
duties of the Participant’s position with the Participating Company Group
because of the sickness or injury of the Participant.
          (j) “Dividend Equivalent” means a credit, made at the discretion of
the Committee or as otherwise provided by the Plan, to the account of a
Participant in an amount equal to the cash dividends paid on one share of Stock
for each share of Stock represented by an Award of Restricted Stock Units or
Performance Shares held by such Participant.
          (k) “Employee” means any person treated as an employee (including an
officer or a Director who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a Director nor payment of a
director’s fee shall be sufficient to constitute employment for purposes of the
Plan.
          (l) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (m) “Fair Market Value” means, as of any date, the value of a share of
Stock or other property as determined by the Committee, in its discretion, or by
the Company, in its discretion, if such determination is expressly allocated to
the Company herein, subject to the following:
               (i) If, on such date, the Stock is listed on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Stock shall be the closing price of a share of Stock (or the mean of the
closing bid and asked prices of a share of Stock if the Stock is so quoted
instead) as quoted on the NASDAQ Stock Market or such other national or regional
securities exchange or market system constituting the primary market for the
Stock, as reported in The Wall Street Journal or such other source as the
Company deems reliable. If the relevant date does not fall on a day on which the
Stock has traded on such securities exchange or market system, the date on which
the Fair Market Value shall be established shall be the last day on which the
Stock was so traded prior to the relevant date, or such other appropriate day as
shall be determined by the Committee, in its discretion.
               (ii) If, on such date, the Stock is not listed on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Stock shall be as determined by the Committee in good faith without regard to
any restriction other than a restriction which, by its terms, will never lapse.
          (n) “Full-Value Share” means a share of Stock issued under the Plan
pursuant to the exercise or settlement of Restricted Stock Awards and
Performance Awards, including a Restricted Stock Bonus, a Restricted Stock
Purchase Right, a Restricted Stock Unit, a Performance Share or a Performance
Unit.
          (o) “Incentive Stock Option” means an Option intended to be (as set
forth in the Option Agreement) and which qualifies as an incentive stock option
within the meaning of Section 422(b) of the Code.
          (p) “Indexed Option” means an Option with an exercise price which
either increases by a fixed percentage over time or changes by reference to a
published index, as determined by the Committee and set forth in the Option
Agreement.
          (q) “Insider” means any person whose transactions in Stock are subject
to Section 16 of the Exchange Act.
          (r) “Nonstatutory Stock Option” means an Option not intended to be (as
set forth in the Option Agreement) or which does not qualify as an Incentive
Stock Option.
          (s) “Option” means a right to purchase Stock (subject to adjustment as
provided in Section 4.2) pursuant to the terms and conditions of the Plan. An
Option may be either an Incentive Stock Option, a Nonstatutory Stock Option or
an Indexed Option.

4



--------------------------------------------------------------------------------



 



          (t) “Parent Corporation” means any present or future “parent
corporation” of the Company, as defined in Section 424(e) of the Code.
          (u) “Participant” means any eligible person who has been granted one
or more Awards.
          (v) “Participating Company” means the Company or any Parent
Corporation or Subsidiary Corporation.
          (w) “Participating Company Group” means, at any point in time, all
corporations collectively which are then Participating Companies.
          (x) “Performance Award” means an Award of Performance Shares or
Performance Units.
          (y) “Performance Goal” means a performance goal established by the
Committee pursuant to Section 9.2.
          (z) “Performance Period” means a period established by the Committee
pursuant to Section 9.2 at the end of which one or more Performance Goals are to
be measured.
          (aa) “Performance Share” means a bookkeeping entry representing a
right granted to a Participant pursuant to the terms and conditions of Section 9
to receive a payment equal to the value of a Performance Share, as determined by
the Committee, based on performance.
          (bb) “Performance Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to the terms and conditions of Section 9 to
receive a payment equal to the value of a Performance Unit, as determined by the
Committee, based upon performance.
          (cc) “Restricted Stock Award” means an Award of a Restricted Stock
Bonus, a Restricted Stock Purchase Right or a Restricted Stock Unit.
          (dd) “Restricted Stock Bonus” means Stock granted to a Participant
pursuant to the terms and conditions of Section 8.
          (ee) “Restricted Stock Purchase Right” means a right to purchase Stock
granted to a Participant pursuant to the terms and conditions of Section 8.
          (ff) “Restricted Stock Unit” means a bookkeeping entry representing a
right granted to a Participant to receive in cash or Stock the Fair Market Value
of a share of Stock granted pursuant to the terms and conditions of Section 8.
          (gg) “Restriction Period” means the period established in accordance
with Section 8.4 during which shares subject to a Restricted Stock Award are
subject to Vesting Conditions.
          (hh) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended
from time to time, or any successor rule or regulation.
          (ii) “Section 162(m)” means Section 162(m) of the Code.
          (jj) “Securities Act” means the Securities Act of 1933, as amended.
          (kk) “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Participating Company Group or a change in the Participating
Company for which the Participant renders such Service, provided that there is
no interruption or termination of the Participant’s Service. Furthermore, a
Participant’s Service with the Participating Company Group may be deemed, as
provided in the applicable Award Agreement, to have terminated if the
Participant takes any military leave, sick leave, or other bona fide leave of
absence approved by the Company; provided, however, that if any such leave
exceeds ninety (90) days, on the one hundred eighty-first (181st) day of such
leave any Incentive Stock Option held by such Participant shall cease to be
treated as an Incentive Stock Option and instead shall be treated thereafter as
a Nonstatutory Stock Option unless the Participant’s right to return to Service
with the Participating Company Group is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, a leave of absence shall not be treated as Service for purposes
of determining vesting under the Participant’s Award Agreement. A Participant’s
Service shall be deemed to have terminated either upon an actual termination of
Service or upon the

5



--------------------------------------------------------------------------------



 



corporation for which the Participant performs Service ceasing to be a
Participating Company. Subject to the foregoing, the Company, in its discretion,
shall determine whether the Participant’s Service has terminated and the
effective date of such termination.
          (ll) “Stock” means the common stock of the Company, as adjusted from
time to time in accordance with Section 4.2.
          (mm) “SAR” or “Stock Appreciation Right” means a bookkeeping entry
representing, for each share of Stock subject to such SAR, a right granted to a
Participant pursuant to Section 7 of the Plan to receive payment of an amount
equal to the excess, if any, of the Fair Market Value of a share of Stock on the
date of exercise of the SAR over the exercise price.
          (nn) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
          (oo) “Ten Percent Owner” means a Participant who, at the time an
Option is granted to the Participant, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of a
Participating Company within the meaning of Section 422(b)(6) of the Code.
          (pp) “Vesting Conditions” mean those conditions established in
accordance with Section 8.4 prior to the satisfaction of which shares subject to
a Restricted Stock Award remain subject to forfeiture or a repurchase option in
favor of the Company.
     2.2 Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
3. Administration.
     3.1 Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.
     3.2 Authority of Officers. Any officer of a Participating Company shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, determination or election which is the responsibility of or
which is allocated to the Company herein, provided the officer has apparent
authority with respect to such matter, right, obligation, determination or
election; provided however, that no officer shall have discretion with respect
to grants of Awards to non-employee Directors.
     3.3 Powers of the Committee. In addition to any other powers set forth in
the Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:

  (a)   to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of shares of Stock, units or rights to
be subject to each Award;     (b)   to determine the type of Award granted and
to designate Options as Incentive Stock Options, Nonstatutory Stock Options or
Indexed Options;     (c)   to determine the Fair Market Value of shares of Stock
or other property;     (d)   to determine the terms, conditions and restrictions
applicable to each Award (which need not be identical) and any shares acquired
pursuant thereto, including, without limitation, (i) the purchase price of any
Stock, (ii) the method of payment for shares purchased pursuant to any Award,
(iii) the method for satisfaction of any tax withholding obligation arising in
connection with Award, including by the withholding or delivery of shares of
Stock, (iv) subject to Section 5.4(c), the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant’s termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions

6



--------------------------------------------------------------------------------



 



      applicable to any Award or shares acquired pursuant thereto not
inconsistent with the terms of the Plan;     (e)   to determine whether an Award
of Restricted Stock Units, Performance Shares, Performance Units or Stock
Appreciation Rights will be settled in shares of Stock, cash, or in any
combination thereof;     (f)   to approve one or more forms of Award Agreement;
    (g)   subject to Section 5.4(c), to amend, modify, extend, cancel or renew
any Award, or to waive any restrictions or conditions applicable to any Award or
any shares acquired pursuant thereto;     (h)   subject to Section 5.4(c), to
accelerate, continue, extend or defer the exercisability or vesting of any Award
or any shares acquired pursuant thereto, including with respect to the period
following a Participant’s termination of Service;     (i)   to prescribe, amend
or rescind rules, guidelines and policies relating to the Plan, or to adopt
supplements to, or alternative versions of, the Plan, including, without
limitation, as the Committee deems necessary or desirable to comply with the
laws of, or to accommodate the tax policy or custom of, foreign jurisdictions
whose citizens may be granted Awards;     (j)   to authorize, in conjunction
with any applicable Company deferred compensation plan, that the receipt of cash
or Stock subject to any Award under this Plan, may be deferred under the terms
and conditions of such Company deferred compensation plan; and     (k)   to
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award Agreement and to make all other determinations and take such
other actions with respect to the Plan or any Award as the Committee may deem
advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

     3.4 Administration with Respect to Insiders. With respect to participation
by Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.
     3.5 Committee Complying with Section 162(m). If the Company is a “publicly
held corporation” within the meaning of Section 162(m), the Board may establish
a Committee of “outside directors” within the meaning of Section 162(m) to
approve the grant of any Award which might reasonably be anticipated to result
in the payment of employee remuneration that would otherwise exceed the limit on
employee remuneration deductible for income tax purposes pursuant to
Section 162(m).
     3.6 No Repricing. Without the affirmative vote of holders of a majority of
the shares of Stock cast in person or by proxy at a meeting of the stockholders
of the Company at which a quorum representing a majority of all outstanding
shares of Stock is present or represented by proxy, the Board shall not approve
a program providing for either (a) the reduction of the exercise price of
outstanding options and/or SARs; or (b) the cancellation of outstanding Options
and/or SARs in exchange for cash, other Awards or Options and/or SARs with an
exercise price that is less than the exercise price of the original Options
and/or SARs. This paragraph shall not be construed to apply to “issuing or
assuming a stock option in a transaction to which section 424(a) applies,”
within the meaning of Section 424 of the Code.
     3.7 Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, members of the Board or the
Committee and any officers or employees of the Participating Company Group to
whom authority to act for the Board, the Committee or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or

7



--------------------------------------------------------------------------------



 



paid by them in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such person is liable for gross negligence,
bad faith or intentional misconduct in duties; provided, however, that within
sixty (60) days after the institution of such action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at its own
expense to handle and defend the same.
4. Shares Subject to Plan.
     4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be Seven Million Nine Hundred Thousand (7,900,000), all of
which shall be eligible to be issued pursuant to incentive stock options
intended to qualify under Code section 422. If an outstanding Award for any
reason expires or is terminated without having been exercised or settled in
full, or if shares of Stock acquired pursuant to an Award subject to forfeiture
are forfeited by the Participant, the shares of Stock allocable to the
terminated portion of such Award or such forfeited shares of Stock shall again
be available for issuance under the Plan. Shares of Stock shall not be deemed to
have been issued pursuant to the Plan with respect to any portion of an Award
that is settled in cash. Shares of stock covered by an SAR, to the extent that
it is exercised and settled in shares of Stock, whether or not shares of Stock
are actually issued to the Participant upon exercise of the SAR, shall be
considered issued or transferred pursuant to the Plan. The number of shares
available for issuance under the Plan shall be reduced by (i) shares of Stock
withheld by the Company to satisfy any tax withholding obligation pursuant to
Section 13.2 and (ii) the gross number of shares for which an Option is
exercised, if the exercise price of the Option is paid by tender to the Company
or attestation to the ownership of shares of Stock owned by the Participant.
Shares of Stock that are repurchased by the Company with Option proceeds shall
not be added to the aggregate plan limit described above. Any shares issued
pursuant to Awards granted under this Plan as Full-Value Shares shall be counted
against this limit as one-and-three-quarters (1.75) shares for every one share
subject to such Award.
     4.2 Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to the Plan and to any outstanding Awards, and in the exercise price per share
of any outstanding Options and Restricted Stock Purchase Rights. If a majority
of the shares which are of the same class as the shares that are subject to
outstanding Awards are exchanged for, converted into, or otherwise become
(whether or not pursuant to an Ownership Change Event, as defined in
Section 11.1) shares of another corporation (the “New Shares”), the Committee
may unilaterally amend the outstanding Awards to provide that such Awards shall
be for New Shares. In the event of any such amendment, the number of shares
subject to outstanding Awards and the exercise price per share of outstanding
Options and Restricted Stock Purchase Rights shall be adjusted in a fair and
equitable manner as determined by the Committee, in its discretion.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 4.2 shall be rounded down to the nearest whole number,
and in no event may the exercise price of any Option or Restricted Stock
Purchase Right be decreased to an amount less than the par value, if any, of the
stock subject to such Award. The adjustments determined by the Committee
pursuant to this Section 4.2 shall be final, binding and conclusive.
5.0 Eligibility and Award Limitations
     5.1 Persons Eligible for Incentive Stock Options. Incentive Stock Options
may be granted only to Employees. For purposes of the foregoing sentence, the
term “Employees” shall include prospective Employees to whom Incentive Stock
Options are granted in connection with written offers of employment with the
Participating Company Group, provided that any such Incentive Stock Option shall
be deemed granted effective on the date such person commences Service as an
Employee, with an exercise price determined as of such date in accordance with
Section 6.1. Eligible persons may be granted more than one (1) Incentive Stock
Option.
     5.2 Persons Eligible for Other Awards. Awards other than Incentive Stock
Options may be granted only to Employees, Consultants and Directors. For
purposes of the foregoing sentence, “Employees,” “Consultants” and “Directors”
shall include prospective Employees, prospective Consultants and prospective

8



--------------------------------------------------------------------------------



 



Directors to whom Awards are granted in connection with written offers of an
employment or other service relationship with the Participating Company Group;
provided, however, that no Stock subject to any such Award shall vest, become
exercisable or be issued prior to the date on which such person commences
Service. Eligible persons may be granted more than one (1) Award.
     5.3 Fair Market Value Limitation on Incentive Stock Options. To the extent
that options designated as Incentive Stock Options (granted under all stock
option plans of the Participating Company Group, including the Plan) become
exercisable by a Participant for the first time during any calendar year for
stock having a Fair Market Value greater than One Hundred Thousand Dollars
($100,000), the portions of such options which exceed such amount shall be
treated as Nonstatutory Stock Options. For purposes of this Section 5.3, options
designated as Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of stock shall be
determined as of the time the option with respect to such stock is granted. If
the Code is amended to provide for a different limitation from that set forth in
this Section 5.3, such different limitation shall be deemed incorporated herein
effective as of the date and with respect to such Options as required or
permitted by such amendment to the Code. If an Option is treated as an Incentive
Stock Option in part and as a Nonstatutory Stock Option in part by reason of the
limitation set forth in this Section 5.3, the Participant may designate which
portion of such Option the Participant is exercising. In the absence of such
designation, the Participant shall be deemed to have exercised the Incentive
Stock Option portion of the Option first. Separate certificates representing
each such portion shall be issued upon the exercise of the Option.
     5.4 Award Limits. The following limits shall apply to the grant of any
Award if, at the time of grant, the Company is a “publicly held corporation”
within the meaning of Section 162(m).
          (a) Options and SARs. Subject to adjustment as provided in
Section 4.2, no Employee shall be granted within any fiscal year of the Company
one or more Options or Freestanding SARs (as defined in Section 7) which in the
aggregate are for more than Five Hundred Thousand (500,000) shares of Stock. An
Option which is canceled (or a Freestanding SAR as to which the exercise price
is reduced to reflect a reduction in the Fair Market Value of the Stock) in the
same fiscal year of the Company in which it was granted shall continue to be
counted against such limit for such fiscal year.
          (b) Restricted Stock Awards. Subject to adjustment as provided in
Section 4.2, no Employee shall be granted within any fiscal year of the Company
one or more Restricted Stock Awards, subject to Vesting Conditions based on the
attainment of Performance Goals, for more than Two Hundred Thousand (200,000)
shares of Stock.
          (c) Limits on Vesting.
     (i) Accelerated Vesting of Awards. The Committee shall not have the
authority to accelerate vesting of Awards, except in connection with death,
retirement, Disability or a Change in Control, and as described in
Section 5.4(c)(ii).
     (ii) Full Value Shares. Any Full Value Shares which vest on the basis of
continued service shall not provide for vesting any more rapid than annual pro
rata vesting over a three (3) year period and any Full Value Shares which vest
upon the attainment of Performance Goals shall provide for a Performance Period
of at least twelve (12) months. There shall be no acceleration of vesting of
such Full Value Shares, except in connection with death, retirement, Disability
or a Change in Control. Notwithstanding any contrary provision of the Plan,
however, a maximum of 295,000 shares or 10% of the shares authorized for
issuance, whichever is greater, may be issued without regard to the limitations
of this Section 5.4(c)(ii).
     5.5 Performance Awards. Subject to adjustment as provided in Section 4.2,
no Employee shall be granted (A) Performance Shares which could result in such
Employee receiving more than Two Hundred Thousand (200,000) shares of Stock for
each full fiscal year of the Company contained in the Performance Period for
such Award, or (B) Performance Units which could result in such Employee
receiving more than One Million dollars ($1,000,000) for each full fiscal year
of the Company contained in the Performance Period for such Award. No
Participant may be granted more than one Performance Award for the same
Performance Period.

9



--------------------------------------------------------------------------------



 



6.   Terms and Conditions of Options.

     Options shall be evidenced by Option Agreements specifying the number of
shares of Stock covered thereby, in such form as the Committee shall from time
to time establish. No Option or purported Option shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Option Agreement.
Option Agreements may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:
     6.1 Exercise Price. The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that (a) the exercise
price per share shall be not less than the Fair Market Value of a share of Stock
on the effective date of grant of the Option, (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option, and (c) in the case of an Indexed
Option, the Committee shall determine the exercise price of such Indexed Option
and the terms and conditions that affect, if any, any adjustments to the
exercise price of such Indexed Option. Notwithstanding the foregoing, an Option
may be granted with an exercise price lower than the minimum exercise price set
forth above if such Option is granted pursuant to an assumption or substitution
for another option in a manner qualifying under the provisions of Section 424(a)
of the Code.
     6.2 Exercisability and Term of Options. Options shall be exercisable at
such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Option Agreement evidencing such Option;
provided, however, that (a) no Option awarded prior to November 12, 2009 shall
be exercisable after the expiration of ten (10) years after the effective date
of grant of such Option, (b) no Option awarded on or after November 12, 2009
shall be exercisable after the expiration of seven (7) years after the effective
date of grant of such Option, (c) no Incentive Stock Option granted to a Ten
Percent Owner shall be exercisable after the expiration of five (5) years after
the effective date of grant of such Option, (d) no Option granted to a
prospective Employee, prospective Consultant or prospective Director may become
exercisable prior to the date on which such person commences Service. Subject to
the foregoing, unless otherwise specified by the Committee in the grant of an
Option, any Option granted hereunder shall terminate seven (7) years after the
effective date of grant of the Option, unless earlier terminated in accordance
with its provisions.
     6.3 Payment of Exercise Price.
          (a) Forms of Consideration Authorized. Except as otherwise provided
below, payment of the exercise price for the number of shares of Stock being
purchased pursuant to any Option shall be made (i) in cash, by check or cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) by delivery of a properly executed notice
together with irrevocable instructions to a broker providing for the assignment
to the Company of the proceeds of a sale with respect to some or all of the
shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a “Cashless Exercise”), (iv) by such other consideration as may be
approved by the Committee from time to time to the extent permitted by
applicable law, or (v) by any combination thereof. The Committee may at any time
or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.
          (b) Limitations on Forms of Consideration.
               (i) Tender of Stock. Notwithstanding the foregoing, an Option may
not be exercised by tender to the Company, or attestation to the ownership, of
shares of Stock to the extent such tender or attestation would constitute a
violation of the provisions of any law, regulation or agreement restricting the
redemption of the Company’s stock. Unless otherwise provided by the Committee,
an Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for more than six (6) months (and not used for another Option
exercise by attestation during such period) or were not acquired, directly or
indirectly, from the Company.
               (ii) Cashless Exercise. The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or

10



--------------------------------------------------------------------------------



 



procedures for the exercise of Options by means of a Cashless Exercise.
     6.4 Effect of Termination of Service.
          (a) Option Exercisability. An Option granted to a Participant shall be
exercisable after the Participant’s termination of Service only during the
applicable time period determined in accordance with the Option’s term as set
forth in the Option Agreement evidencing such Option (the “Option Expiration
Date”).
          (b) Extension if Exercise Prevented by Law. Notwithstanding the
foregoing other than termination of a Participant’s Service for Cause, if the
exercise of an Option within the applicable time periods set forth in an Option
Agreement is prevented by the provisions of Section 12 herein, the Option shall
remain exercisable until one (1) month (or such longer period of time as
determined by the Committee, in its discretion) after the date the Participant
is notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.
          (c) Extension if Participant Subject to Section 16(b). Notwithstanding
the foregoing other than termination of a Participant’s Service for Cause, if a
sale within the applicable time periods set forth in an Option Agreement of
shares acquired upon the exercise of the Option would subject the Participant to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Participant would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.
     6.5 Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. No Option shall be assignable or transferable
by the Participant, except by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Option Agreement evidencing such Option, a
Nonstatutory Stock Option shall be assignable or transferable subject to the
applicable limitations, if any, described in the General Instructions to Form
S-8 Registration Statement under the Securities Act.
7. Terms and Conditions of Stock Appreciation Rights.
     SARs shall be evidenced by Award Agreements specifying the number of shares
of Stock subject to the Award, in such form as the Committee shall from time to
time establish. No SAR or purported SAR shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing SARs may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:
     7.1 Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.
     7.2 Exercise Price. The exercise price for each SAR shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share subject to a Tandem SAR shall be the exercise price per share under
the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR.
     7.3 Exercisability and Term of SARs.
          (a) Tandem SARs. Tandem SARs shall be exercisable only at the time and
to the extent that the related Option is exercisable, subject to such provisions
as the Committee may specify where the Tandem SAR is granted with respect to
less than the full number of shares of Stock subject to the related Option. The
Committee may, in its discretion, provide in any Award Agreement evidencing a
Tandem SAR that such SAR may not be exercised without the advance approval of
the Company and, if such approval is not given, then the Option shall
nevertheless remain exercisable in accordance with its terms. A Tandem SAR shall
terminate and cease to be exercisable no later than the date on which the
related Option expires or is terminated or canceled. Upon the exercise of a
Tandem SAR with respect to some or all of the shares

11



--------------------------------------------------------------------------------



 



subject to such SAR, the related Option shall be canceled automatically as to
the number of shares with respect to which the Tandem SAR was exercised. Upon
the exercise of an Option related to a Tandem SAR as to some or all of the
shares subject to such Option, the related Tandem SAR shall be canceled
automatically as to the number of shares with respect to which the related
Option was exercised.
          (b) Freestanding SARs. Freestanding SARs shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such SAR; provided,
however, that (a) no Freestanding SAR awarded prior to November 12, 2009 shall
be exercisable after the expiration of ten (10) years after the effective date
of grant of such SAR, and (b) no Freestanding SAR awarded on or after
November 12, 2009 shall be exercisable after the expiration of seven (7) years
after the effective date of grant of such SAR.
     7.4 Exercise of SARs. Upon the exercise (or deemed exercise pursuant to
Section 7.5) of a SAR, the Participant (or the Participant’s legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price. Payment of such amount shall be
made in cash, shares of Stock, or any combination thereof as determined by the
Committee. Unless otherwise provided in the Award Agreement evidencing such SAR,
payment shall be made in a lump sum as soon as practicable following the date of
exercise of the SAR. The Award Agreement evidencing any SAR may provide for
deferred payment in a lump sum or in installments. When payment is to be made in
shares of Stock, the number of shares to be issued shall be determined on the
basis of the Fair Market Value of a share of Stock on the date of exercise of
the SAR. For purposes of Section 7, an SAR shall be deemed exercised on the date
on which the Company receives notice of exercise from the Participant.
     7.5 Deemed Exercise of SARs. If, on the date on which an SAR would
otherwise terminate or expire, the SAR by its terms remains exercisable
immediately prior to such termination or expiration and, if so exercised, would
result in a payment to the holder of such SAR, then any portion of such SAR
which has not previously been exercised shall automatically be deemed to be
exercised as of such date with respect to such portion.
     7.6 Effect of Termination of Service. An SAR shall be exercisable after a
Participant’s termination of Service to such extent and during such period as
determined by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such SAR.
     7.7 Nontransferability of SARs. SARs may not be assigned or transferred in
any manner except by will or the laws of descent and distribution, and, during
the lifetime of the Participant, shall be exercisable only by the Participant or
the Participant’s guardian or legal representative.
8. Terms and Conditions of Restricted Stock Awards.
     The Committee may from time to time grant Restricted Stock Awards upon such
conditions as the Committee shall determine, including, without limitation, upon
the attainment of one or more Performance Goals described in Section 9.3. If
either the grant of a Restricted Stock Award or the lapsing of the Restriction
Period is to be contingent upon the attainment of one or more Performance Goals,
the Committee shall follow procedures substantially equivalent to those set
forth in Sections 8.2 through 8.4. Restricted Stock Awards may be in the form of
a Restricted Stock Bonus, which shall be evidenced by Restricted Stock Bonus
Agreement, a Restricted Stock Purchase Right, which shall be evidenced by
Restricted Stock Purchase Agreement or a Restricted Stock Unit, which shall be
evidenced by a Restricted Stock Unit Agreement. Each such Award Agreement shall
specify the number of shares of Stock subject to and the other terms, conditions
and restrictions of the Award, and shall be in such form as the Committee shall
establish from time to time. No Restricted Stock Award or purported Restricted
Stock Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Restricted Stock Award Agreements
may incorporate all or any of the terms of the Plan by reference and shall
comply, as applicable, with and be subject to the following terms and
conditions:

12



--------------------------------------------------------------------------------



 



     8.1 Purchase Price. The purchase price under each Restricted Stock Purchase
Right shall be established by the Committee. No monetary payment (other than
applicable tax withholding) shall be required as a condition of receiving a
Restricted Stock Bonus or Restricted Stock Unit, the consideration for which
shall be services actually rendered to a Participating Company or for its
benefit.
     8.2 Purchase Period. A Restricted Stock Purchase Right shall be exercisable
within a period established by the Committee, which shall in no event exceed
thirty (30) days from the effective date of the grant of the Restricted Stock
Purchase Right; provided, however, that no Restricted Stock Purchase Right
granted to a prospective Employee, prospective Director or prospective
Consultant may become exercisable prior to the date on which such person
commences Service.
     8.3 Payment of Purchase Price. Except as otherwise provided below, payment
of the purchase price for the number of shares of Stock being purchased pursuant
to any Restricted Stock Purchase Right shall be made (i) in cash, by check, or
cash equivalent, (ii) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or
(iii) by any combination thereof. The Committee may at any time or from time to
time grant Restricted Stock Purchase Rights which do not permit all of the
foregoing forms of consideration to be used in payment of the purchase price or
which otherwise restrict one or more forms of consideration. Restricted Stock
Bonuses and Restricted Stock Units shall be issued in consideration for services
actually rendered to a Participating Company or for its benefit.
     8.4 Vesting and Restrictions on Transfer. Subject to Section 5.4(c), shares
issued pursuant to any Restricted Stock Award may be made subject to vesting
conditioned upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 9.3 (the “Vesting Conditions”), as shall be
established by the Committee and set forth in the Award Agreement evidencing
such Award. During any period (the “Restriction Period”) in which shares
acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, such shares may not be sold, exchanged, transferred, pledged,
assigned or otherwise disposed of other than pursuant to an Ownership Change
Event, as defined in Section 11.1, or as provided in Section 8.7. Upon request
by the Company, each Participant shall execute any agreement evidencing such
transfer restrictions prior to the receipt of shares of Stock hereunder and
shall promptly present to the Company any and all certificates representing
shares of Stock acquired hereunder for the placement on such certificates of
appropriate legends evidencing any such transfer restrictions.
     8.5 Voting Rights; Dividends. Except as provided in this Section and
Section 8.4, during the Restriction Period applicable to shares subject to a
Restricted Stock Purchase Right and a Restricted Stock Bonus held by a
Participant, the Participant shall have all of the rights of a stockholder of
the Company holding shares of Stock, including the right to vote such shares and
to receive all dividends and other distributions paid with respect to such
shares; provided, however, that if any such dividends or distributions are paid
in shares of Stock, such shares shall be subject to the same Vesting Conditions
as the shares subject to the Restricted Stock Purchase Right and Restricted
Stock Bonus with respect to which the dividends or distributions were paid. A
Participant who is awarded a Restricted Stock Unit shall possess no incidents of
ownership with respect to such a Restricted Stock Award; provided that the award
agreement may provide for payments in lieu of dividends to such Participant.
     8.6 Effect of Termination of Service. The effect of the Participant’s
termination of Service on any Restricted Stock Award shall be determined by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Restricted Stock Award.
     8.7 Nontransferability of Restricted Stock Award Rights. Rights to acquire
shares of Stock pursuant to a Restricted Stock Award may not be assigned or
transferred in any manner except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, shall be exercisable
only by the Participant.
9. Terms and Conditions of Performance Awards
     Subject to Section 5.4(c), the Committee may from time to time grant
Performance Awards upon such conditions as the Committee shall determine.
Performance Awards may be in the form of either Performance Shares, which shall
be evidenced by a Performance Share Agreement, or Performance Units,

13



--------------------------------------------------------------------------------



 



which shall be evidenced by a Performance Unit Agreement. Each such Award
Agreement shall specify the number of Performance Shares or Performance Units
subject thereto, the method of computing the value of each Performance Share or
Performance Unit, the Performance Goals and Performance Period applicable to the
Award, and the other terms, conditions and restrictions of the Award, and shall
be in such form as the Committee shall establish from time to time. No
Performance Award or purported Performance Award shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement.
Performance Share and Performance Unit Agreements may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
     9.1 Initial Value of Performance Shares and Performance Units. Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial value equal to the Fair Market Value of
a share of Stock on the effective date of grant of the Performance Share, and
each Performance Unit shall have an initial value of one hundred dollars ($100).
The final value payable to the Participant in settlement of a Performance Award
will depend on the extent to which Performance Goals established by the
Committee are attained within the applicable Performance Period established by
the Committee.

  9.2   Establishment of Performance Goals and Performance Period. The Committee
shall establish in writing the Performance Period applicable to each Performance
Award and one or more Performance Goals which, when measured at the end of the
Performance Period, shall determine the final value of the Performance Award to
be paid to the Participant. Unless otherwise permitted in compliance with the
requirements under Section 162(m) with respect to “performance-based
compensation,” the Committee shall establish the Performance Goals applicable to
each Performance Award no later than the earlier of (a) the date ninety (90)
days after the commencement of the applicable Performance Period or (b) the date
on which 25% of the Performance Period has elapsed, and, in any event, at a time
when the outcome of the Performance Goals remains substantially uncertain. Once
established, the Performance Goals shall not be changed during the Performance
Period.     9.3   Measurement of Performance Goals. Performance Goals shall be
established by the Committee on the basis of targets to be attained
(“Performance Targets”) with respect one or more measures of business or
financial performance (each, a “Performance Measure”). Performance Measures
shall have the same meanings as used in the Company’s financial statements, or
if such terms are not used in the Company’s financial statements, they shall
have the meaning applied pursuant to generally accepted accounting principles,
or as used generally in the Company’s industry. Performance Targets may include
a minimum, maximum, target level and intermediate levels of performance, with
the final value of a Performance Award determined by the level attained during
the applicable Performance Period. A Performance Target may be stated as an
absolute value or as a value determined relative to a standard selected by the
Committee. Performance Measures shall be calculated with respect to the Company
and each Subsidiary Corporation consolidated therewith for financial reporting
purposes or such division or other business unit as may be selected by the
Committee. For purposes of the Plan, the Performance Measures applicable to a
Performance Award shall be calculated before the effect of changes in accounting
standards, restructuring charges and similar extraordinary items, determined
according to criteria established by the Committee, occurring after the
establishment of the Performance Goals applicable to a Performance Award.
Performance Measures may be one or more of the following, as determined by the
Committee:

  a.   sales     b.   revenue     c.   gross margin     d.   operating margin  
  e.   operating income     f.   pre-tax profit     g.   earnings before
interest, taxes, depreciation and/or amortization     h.   net income     i.  
cash flow

14



--------------------------------------------------------------------------------



 



  j.   expenses     k.   stock price     l.   earnings per share     m.   return
on stockholders’ equity     n.   return on capital     o.   return on assets    
p.   return on invested capital     q.   economic value added     r.   number of
customers     s.   market share     t.   same store sales     u.   average
restaurant margin     v.   return on investment     w.   profit after tax     x.
  customer satisfaction

     9.4 Determination of Final Value of Performance Awards. As soon as
practicable following the completion of the Performance Period applicable to a
Performance Award, the Committee shall certify in writing the extent to which
the applicable Performance Goals have been attained and the resulting final
value of the Award earned by the Participant and to be paid upon its settlement
in accordance with the terms of the Award Agreement. The Committee shall have no
discretion to increase the value of an Award payable upon its settlement in
excess of the amount called for by the terms of the Award Agreement on the basis
of the degree of attainment of the Performance Goals as certified by the
Committee. However, notwithstanding the attainment of any Performance Goal, if
permitted under a Participant’s Award Agreement, the Committee shall have the
discretion, on the basis of such criteria as may be established by the
Committee, to reduce some or all of the value of a Performance Award that would
otherwise be paid upon its settlement. No such reduction may result in an
increase in the amount payable upon settlement of another Participant’s
Performance Award. As soon as practicable following the Committee’s
certification, the Company shall notify the Participant of the determination of
the Committee.
     9.5 Dividend Equivalents. In its discretion, the Committee may provide in
the Award Agreement evidencing any Performance Share Award that the Participant
shall be entitled to receive Dividend Equivalents with respect to the payment of
cash dividends on Stock having a record date prior to the date on which the
Performance Shares are settled or forfeited. Dividend Equivalents may be
accumulated but will be paid only to the extent that Performance Shares are
earned and become nonforfeitable, at the time determined by the Committee and
designated in the Award Agreement. Settlement of Dividend Equivalents may be
made in cash, shares of Stock, or a combination thereof as determined by the
Committee, and may be paid on the same basis as settlement of the related
Performance Share as provided in Section 9.6. Dividend Equivalents shall not be
paid with respect to Performance Units.
     9.6 Payment in Settlement of Performance Awards. Payment of the final value
of a Performance Award earned by a Participant as determined following the
completion of the applicable Performance Period pursuant to Sections 9.4 and 9.5
may be made in cash, shares of Stock, or a combination thereof as determined by
the Committee. If payment is made in shares of Stock, the number of such shares
shall be determined by dividing the final value of the Performance Award by the
Fair Market Value of a share of Stock on the settlement date. Payment may be
made in a lump sum or installments as prescribed by the Committee. If any
payment is to be made on a deferred basis, the Committee may, but shall not be
obligated to, provide for the payment during the deferral period of Dividend
Equivalents or a reasonable rate of interest within the meaning of
Section 162(m).
     9.7 Restrictions Applicable to Payment in Shares. Shares of Stock issued in
payment of any Performance Award may be fully vested and freely transferable
shares or may be shares of Stock subject to Vesting Conditions as provided in
Section 8.4. Any shares subject to Vesting Conditions shall be evidenced by an
appropriate Restricted Stock Bonus Agreement and shall be subject to the
provisions of Sections 8.4 through 8.7 above.

15



--------------------------------------------------------------------------------



 



     9.8 Effect of Termination of Service. The effect of the Participant’s
termination of Service on any Performance Award shall be determined by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Performance Award. Unless otherwise provided by the Committee, and subject
to Section 5.4(c):
     (a) the final award value of a Participant who terminates Service due to
death, retirement or Disability prior to the end of the applicable performance
period will be determined on a prorated basis, at the end of such performance
period, based on the number of months of the Participant’s Service during the
performance period, and the extent to which performance goals are achieved, and
     (b) the Performance Award of a Participant who terminates Service for a
reason other than death, retirement or Disability prior to the end of the
applicable performance period will be forfeited.
     9.9 Nontransferability of Performance Awards. Performance Shares and
Performance Units may not be sold, exchanged, transferred, pledged, assigned, or
otherwise disposed of other than by will or by the laws of descent and
distribution until the completion of the applicable Performance Period. All
rights with respect to Performance Shares and Performance Units granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant.
10. Standard Forms of Award Agreement.
     10.1 Award Agreements. Each Award shall comply with and be subject to the
terms and conditions set forth in the appropriate form of Award Agreement
approved by the Committee concurrently with its adoption of the Plan and as
amended from time to time. Any Award Agreement may consist of an appropriate
form of Notice of Grant and a form of Agreement incorporated therein by
reference, or such other form or forms as the Committee may approve from time to
time.
     10.2 Authority to Vary Terms. The Committee shall have the authority from
time to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.
11. Change in Control.
          11.1 Definitions.
               (a) An “Ownership Change Event” shall be deemed to have occurred
if any of the following occurs with respect to the Company: (i) the direct or
indirect sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) a liquidation or dissolution of the Company.
               (b) A “Change in Control” shall mean an Ownership Change Event or
a series of related Ownership Change Events (collectively, a “Transaction”)
wherein the stockholders of the Company immediately before the Transaction do
not retain immediately after the Transaction, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting stock of the Company or, in the case of a Transaction
described in Section 11.1(a)(iii), the corporation or corporations to which the
assets of the Company were transferred (the “Transferee Corporation(s)”), as the
case may be. For purposes of the preceding sentence, indirect beneficial
ownership shall include, without limitation, an interest resulting from
ownership of the voting stock of one or more corporations which, as a result of
the Transaction, own the Company or the Transferee Corporation(s), as the case
may be, either directly or through one or more subsidiary corporations. The
Committee shall have the right to determine whether multiple sales or exchanges
of the voting stock of the Company or multiple Ownership Change Events are
related, and its determination shall be final, binding and conclusive.

16



--------------------------------------------------------------------------------



 



     11.2 Effect of Change in Control on Options. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent corporation thereof, as the case may be (the
“Acquiring Corporation”), may, without the consent of the Participant, either
assume the Company’s rights and obligations under outstanding Options or
substitute for outstanding Options substantially equivalent options for the
Acquiring Corporation’s stock. In the event that the Acquiring Corporation
elects not to assume or substitute for outstanding Options in connection with a
Change in Control, the exercisability and vesting of each such outstanding
Option and any shares acquired upon the exercise thereof held by a Participant
whose Service has not terminated prior to such date shall be accelerated,
effective as of the date ten (10) days prior to the date of the Change in
Control. The exercise or vesting of any Option and any shares acquired upon the
exercise thereof that was permissible solely by reason of this Section 11.2 and
the provisions of such Option Agreement shall be conditioned upon the
consummation of the Change in Control. Any Options which are neither assumed or
substituted for by the Acquiring Corporation in connection with the Change in
Control nor exercised as of the date of the Change in Control shall terminate
and cease to be outstanding effective as of the date of the Change in Control.
Notwithstanding the foregoing, shares acquired upon exercise of an Option prior
to the Change in Control and any consideration received pursuant to the Change
in Control with respect to such shares shall continue to be subject to all
applicable provisions of the Option Agreement evidencing such Option except as
otherwise provided in such Option Agreement. Furthermore, notwithstanding the
foregoing, if the corporation the stock of which is subject to the outstanding
Options immediately prior to an Ownership Change Event described in
Section 11.1(a)(i) constituting a Change in Control is the surviving or
continuing corporation and immediately after such Ownership Change Event less
than fifty percent (50%) of the total combined voting power of its voting stock
is held by another corporation or by other corporations that are members of an
affiliated group within the meaning of Section 1504(a) of the Code without
regard to the provisions of Section 1504(b) of the Code, the outstanding Options
shall not terminate unless the Committee otherwise provides in its discretion.
     11.3 Effect of Change in Control on SARs. In the event of a Change in
Control, the Acquiring Corporation may, without the consent of any Participant,
either assume the Company’s rights and obligations under outstanding SARs or
substitute for outstanding SARs substantially equivalent SARs for the Acquiring
Corporation’s stock. In the event the Acquiring Corporation elects not to assume
or substitute for outstanding SARs in connection with a Change in Control, then
any unexercised and/or unvested portions of outstanding SARs shall be
immediately exercisable and vested in full as of the date thirty (30) days prior
to the date of the Change in Control. The exercise and/or vesting of any SAR
that was permissible solely by reason of this paragraph 11.3 shall be
conditioned upon the consummation of the Change in Control. Any SARs which are
not assumed by the Acquiring Corporation in connection with the Change in
Control nor exercised as of the time of consummation of the Change in Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.
     11.4 Effect of Change in Control on Restricted Stock Awards. In the event
of a Change in Control, the lapsing of the Vesting Conditions applicable to the
shares subject to the Restricted Stock Award held by a Participant whose Service
has not terminated prior to such date shall be accelerated effective as of the
date of the Change in Control. Any acceleration of the lapsing of Vesting
Conditions that was permissible solely by reason of this Section 11.4 and the
provisions of such Award Agreement shall be conditioned upon the consummation of
the Change in Control.
     11.5 Effect of Change in Control on Performance Awards. In the event of a
Change in Control, the Performance Award held by a Participant whose Service has
not terminated prior to such date (unless the Participant’s Service terminated
by reason of the Participant’s death or Disability) shall become payable
effective as of the date of the Change in Control. For this purpose, the final
value of the Performance Award shall be determined by the greater of (a) the
extent to which the applicable Performance Goals have been attained during the
Performance Period prior to the date of the Change in Control or (b) the
pre-established 100% level with respect to each Performance Target comprising
the applicable Performance Goals. Any acceleration of a Performance Award that
was permissible solely by reason of this Section 11.5 and the provisions of such
Award Agreement shall be conditioned upon the consummation of the Change in
Control.

17



--------------------------------------------------------------------------------



 



12. Compliance with Securities Law.
     The grant of Awards and the issuance of shares of Stock pursuant to any
Award shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities and the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, no Award may be exercised or shares issued pursuant
to an Award unless (a) a registration statement under the Securities Act shall
at the time of such exercise or issuance be in effect with respect to the shares
issuable pursuant to the Award or (b) in the opinion of legal counsel to the
Company, the shares issuable pursuant to the Award may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
the Securities Act. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares hereunder
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to issuance of any Stock, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
13. Tax Withholding.
     13.1 Tax Withholding in General. The Company shall have the right to
require the Participant, through payroll withholding, cash payment or otherwise,
including by means of a Cashless Exercise of an Option, to make adequate
provision for the federal, state, local and foreign taxes, if any, required by
law to be withheld by the Participating Company Group with respect to an Award
or the shares acquired pursuant thereto. The Company shall have no obligation to
deliver shares of Stock, to release shares of Stock from an escrow established
pursuant to an Award Agreement, or to make any payment in cash under the Plan
until the Participating Company Group’s tax withholding obligations have been
satisfied by the Participant.
     13.2 Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.
14. Termination or Amendment of Plan.
     The Committee may terminate or amend the Plan at any time. However, subject
to changes in applicable law, regulations or rules that would permit otherwise,
without the approval of the Company’s stockholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Section 4.2), (b) no
change in the class of persons eligible to receive Incentive Stock Options, and
(c) no other amendment of the Plan that would require approval of the Company’s
stockholders under any applicable law, regulation or rule. No termination or
amendment of the Plan shall affect any then outstanding Award unless expressly
provided by the Committee. In any event, no termination or amendment of the Plan
may adversely affect any then outstanding Award without the consent of the
Participant, unless such termination or amendment is required to enable an
Option designated as an Incentive Stock Option to qualify as an Incentive Stock
Option or is necessary to comply with any applicable law, regulation or rule.
15. Miscellaneous Provisions.
     15.1 Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.

18



--------------------------------------------------------------------------------



 



     15.2 Rights as Employee, Consultant or Director. No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director, or interfere
with or limit in any way the right of a Participating Company to terminate the
Participant’s Service at any time.
     15.3 Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of a certificate for such shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 4.2 or another provision of the Plan.
     15.4 409A Compliance. The Plan and all Awards granted hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code.
The Plan and all Awards shall be administered, interpreted, and construed in a
manner consistent with Section 409A of the Code. Should any provision of the
Plan, any Grant Agreement, or any other agreement or arrangement contemplated by
the Plan be found not to comply with, or otherwise be exempt from, the
provisions of Section 409A of the Code, such provision shall be modified and
given effect (retroactively if necessary), in the sole discretion of the
Administrator, and without the consent of the grantee or holder of the Award, in
such manner as the Administrator determines to be necessary or appropriate to
comply with, or to effectuate an exemption from, Section 409A of the Code.
Notwithstanding the forgoing, no provision of the Plan, any Grant Agreement, or
any other agreement or arrangement contemplated by the Plan shall be construed
as a guarantee by the Company of any particular tax effect to grantees or
holders of Awards. In any event, except as otherwise provided under the
applicable Grant Agreement, the Company shall have no obligation to pay any
applicable tax on income to grantees or holders of Awards.
     15.5 Beneficiary Designation. Each Participant may file with the Company a
written designation of a beneficiary who is to receive any benefit under the
Plan to which the Participant is entitled in the event of such Participant’s
death before he or she receives any or all of such benefit. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. If a
married Participant designates a beneficiary other than the Participant’s
spouse, the effectiveness of such designation shall be subject to the consent of
the Participant’s spouse. If a Participant dies without an effective designation
of a beneficiary who is living at the time of the Participant’s death, the
Company will pay any remaining unpaid benefits to the Participant’s legal
representative.
     15.6 Unfunded Obligation. Any amounts payable to Participants pursuant to
the Plan shall be unfunded obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974. No
Participating Company shall be required to segregate any monies from its general
funds, or to create any trusts, or establish any special accounts with respect
to such obligations. The Company shall retain at all times beneficial ownership
of any investments, including trust investments, which the Company may make to
fulfill its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Committee or any
Participating Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of any Participating Company. The Participants shall have no claim
against any Participating Company for any changes in the value of any assets
which may be invested or reinvested by the Company with respect to the Plan.

19